Citation Nr: 0008500	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-36 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 until 
January 1970, and had service in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision in April 1996 from the St. Paul, Minnesota Regional 
Office (RO) which denied service connection for PTSD and 
major depression with anxiety.

After a review of the record, the Board is of the opinion 
that the issue of service connection for major depression 
with anxiety is inextricably intertwined with the issue of 
service connection for PTSD as the former disability contains 
clinical features well established to be closely associated 
with PTSD, most notably anxiety and depression.  As a result 
thereof, the Board thus recharacterizes the issue as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


FINDING OF FACT

The record contains competent current diagnoses of PTSD 
related by competent (medical) opinion to traumatic stressors 
in service, rendering the claim for service connection as 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

After a thorough review of the evidence, the Board concludes 
that the veteran has presented a well-grounded claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The record reflects that the veteran had 
service in Vietnam, and various combat-related stressors have 
been reported throughout the extensive clinical reports of 
record to which PTSD has been attributed.  As the record 
contains competent evidence of a nexus between currently 
identified psychiatric disability and the veteran's active 
military service, the veteran has met his burden with respect 
to submission of a plausible claim for service connection for 
an acquired psychiatric disorder, to include PTSD.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded, and the appeal, to this extent, is granted.


REMAND

Because the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The veteran asserts that he now has PTSD as a result of 
traumatic and stressful experiences during combat in Vietnam.  
The Board notes that while the veteran has been diagnosed by 
multiple clinical personnel as having PTSD related to 
Vietnam, it is not shown that his reported stressors have 
been verified to date.  In this regard, the Board notes that 
the RO sent a PTSD development letter to the veteran in May 
1997 requesting detailed information regarding his military 
unit and experiences in Vietnam.  It appears that the veteran 
did not respond to that correspondence.  However, it is not 
demonstrated that he has been completely noncompliant in this 
regard, as he did provide some pertinent information 
regarding his unit and stressors in his claim received in 
January 1996, as well as in a statement to the RO dated in 
December 1999.  It is also shown that he has described 
stressful combat events throughout clinical evaluations in 
the record.  The Board is thus of the opinion that the 
veteran should be contacted again and be requested to provide 
more specific information regarding his stressors, and 
attempt should be made to verify the stressor information 
obtained of record.  Additionally, a review of the record 
discloses that no service administrative data are of record 
and it is not indicated in the claims folder whether there 
has been any attempt to obtain such information.  

The record also reflects that in his claim for disability 
received in January 1996, the veteran related that he had 
received psychiatric treatment dating back to the 1970's.  He 
noted at that time and upon VA Form 21-2545 prior to VA 
examination in April 1996 that he had had treatment at 
Lakeview Memorial Hospital in 1973.  In a clinical report 
from the Human Development Center dated in April 1993, it was 
recorded that he had been hospitalized at Miller Dwan West in 
1981, 1984 and 1985, and that he had also received treatment 
at Lakeview, Pine Manor, the Community Health Center, as well 
as at a VA Hospital in 1989.  The Board observes that it does 
not appear that these records have been requested or secured.  

Additionally, a review of the veteran's extensive clinical 
records reveals that he has been rendered a diagnosis of PTSD 
on many occasions, to include upon VA hospitalization and 
treatment.  However on VA examinations in April 1996 and 
August 1999, those examiners determined that the clinical 
evidence did not support a diagnosis of PTSD.  The Board 
finds under these circumstances that a clear conflict in the 
findings is evident, and that additional psychiatric 
examination is clearly indicated to reconcile the veteran's 
current disability picture, including pursuant to identified 
verified or presumed stressors.  The fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

As well, the record reflects that in a statement dated in 
December 1999, the veteran reported he had been in receipt of 
Social Security Administration disability benefits since 
1995.  The record does not reflect that an attempt has been 
made to obtain clinical records associated with such 
disability determination.  Such records may be useful to the 
adjudication of the issue on appeal.  

In light of the above, and in order to give the veteran every 
consideration with respect to due process, this case is 
REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and request a 
copy of all disability determinations, 
and clinical evidence considered in 
conjunction therewith, with regard to 
the veteran.  All records so provided 
should be associated with the claims 
folder.

2.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
to include the Lakeview Memorial 
Hospital, Pine Manor, the Community 
Health Center, the Miller Dwan West 
facility, and VA facilities from he has 
received treatment for any and all 
psychiatric disability, including 
alcohol abuse, at any time since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain those records 
identified by the veteran which are not 
currently of record dating back to 1970.

3.  The RO should make a request for all 
of the veteran's service administrative 
and personnel records, to include his 
20l file, from the appropriate 
authorities and associate them with the 
claims folder.  

4.  The RO should contact the veteran 
and again request that he provide 
additional specific information to 
facilitate verification of his alleged 
stressors, to include dates, times, 
names, units and assignments.  
Thereafter, the RO should determine 
whether the veteran had combat service 
with the enemy, and whether any alleged 
stressor is related to that combat.  All 
obtained information with regard to any 
alleged stressor not deemed to be 
related to combat with the enemy should 
be forwarded to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR, formerly known as the 
United States Army and Joint Services 
Environmental Support Group or ESG) for 
verification.

5.  Thereafter, if the RO determines 
that the record establishes the 
occurrence of any claimed stressful 
event, or that certain stressors must be 
presumed, the RO must specify what 
stressor or stressors it has determined 
are established by the record, or must 
be presumed.  

Subsequent thereto, the appellant should 
be scheduled for a special VA 
examination to be conducted by a board-
certified VA psychiatrist who has not 
previously examined him, to determine 
the nature and etiology of any and all 
psychiatric disability now indicated.  
All necessary tests and studies, 
including psychological testing, should 
be performed, and all clinical 
manifestations should be reported in 
detail.  The RO must furnish the 
examiner with a complete and accurate 
account of the stressor or stressors 
that it has determined are established 
by the record, and the examiner must be 
instructed that only the event(s) as 
confirmed by the record may be 
considered for the purpose of 
determining whether an inservice 
stressor(s) was severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the inservice stressor(s).  
The examiner must be provided with the 
appellant's claims folder and a copy of 
this remand for review prior to 
conducting the examination.  In 
addition, the examiner is requested to 
provide an opinion as to whether the 
veteran's psychiatric symptoms are 
unequivocally the result of PTSD, or are 
the result of some other psychiatric 
disability.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should, 1) discuss 
and reconcile the prior opinions and 
findings which have been rendered with 
respect to any and all psychiatric 
disability now indicated, and 2) provide 
an opinion as to whether any current 
psychiatric condition was initially 
manifested in service, or is at least as 
likely as not etiologically related to 
service or to inservice events.  The 
diagnoses rendered should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete rationale for the 
opinions expressed.  The examination 
report should clearly reflect whether a 
review of the claims folder was 
performed.  The examination report 
should be returned in a legible 
narrative format. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999). 

7.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

8.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
with consideration of all applicable 
regulations, to include 38 C.F.R. § 
3.304(f) (1999), to determine whether or 
not service connection may be granted.  
If action remains adverse to the 
appellant, he should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


- 7 -


